Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey Supplement dated August 4, 2011 to Prospectuses dated May 1, 2011 for MPremierSM Variable Universal Life Contracts The following table has been revised under Portfolio Expenses on page 6 of the prospectus: Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from the Funds’ assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.38% 1.34% MPVULSUP104
